Per Curiam.
This suit was brought to recover damages under the Death act. The plaintiff’s intestate, Joseph E. Herold, on September 9th, 1927, was riding a bicycle northerly along Center street, approaching Irving avenue, in the town of South Orange, Few Jersey. He was struck by the defendant Wendelin Nagel, who was operating an automobile in a northerly direction, along Center street approaching Irving avenue, causing the injuries from which he died. The trial resulted in a verdict for the defendants, hence, a rule to show cause was allowed on behalf of the plaintiff. There are four reasons alleged for the granting of a new trial; first and second, error by the trial court in refusing to charge the plaintiff’s seventh and tenth requests to charge; third and fourth, the verdict of the jury is contrary to, and against the weight of the evidence. As we read the record none of these reasons are tenable. The record presents simply questions of fact. There is evidence on which the jury could and did base their verdict. The sharp question in the case is did the plaintiff’s intestate, while riding on the bicycle ahead of the defendant’s automobile, along Center street, turn sharply to his left in front of the defendants’ moving automobile ? Eeeord, page 60.
We find no sufficient reason for disturbing the verdict of the jury, the rule to show cause is, therefore, discharged.